Exhibit 10.1

RECLASSIFICATION AGREEMENT

by and between

FOREST CITY REALTY TRUST, INC.

and

RMS, LIMITED PARTNERSHIP

Dated as of December 5, 2016



--------------------------------------------------------------------------------

TABLE OF CONTENTS

           Page   ARTICLE I    DEFINITIONS    Section 1.1       Definitions     
2    Section 1.2   Interpretation      6    ARTICLE II    THE CLOSING; EFFECT ON
CAPITAL STOCK    Section 2.1   Closing      6    Section 2.2   Reclassification
of Capital Stock      7    Section 2.3   Delivery of Consideration; No
Fractional Shares      7    Section 2.4   Agent Arrangements      7    Section
2.5   Tax Withholding      8    ARTICLE III    REPRESENTATIONS AND WARRANTIES OF
THE COMPANY    Section 3.1   Corporate Power and Authority      8    Section 3.2
  Capitalization      9    Section 3.3   Conflicts; Consents and Approvals     
9    Section 3.4   Board Recommendation      10    Section 3.5   Registration
Statement/Proxy Statement      10    Section 3.6   Opinions      10    Section
3.7   Litigation      11    ARTICLE IV    REPRESENTATIONS AND WARRANTIES OF RMS
   Section 4.1   Title to Shares      11    Section 4.2   Power and Authority   
  11    Section 4.3   Conflicts; Consents and Approvals      11    Section 4.4  
Litigation      12    Section 4.5   Registration Statement/Proxy Statement     
12    Section 4.6   Finders’ Fees      12    ARTICLE V    COVENANTS    Section
5.1   2017 Annual Meeting      12    Section 5.2   Registration Statement; Proxy
Materials      13    Section 5.3   Voting; Restriction on Transfers and Pledges;
Irrevocable Proxy      13    Section 5.4   Section 16 Matters      15   

 

-i



--------------------------------------------------------------------------------

Section 5.5

 

Further Assurances

     15   

Section 5.6

 

Release

     16   

Section 5.7

 

Public Announcement

     16   

Section 5.8

 

Governance Matters

     16   

ARTICLE VI

  

CONDITIONS PRECEDENT

  

Section 6.1

 

Conditions to Each Party’s Obligation

     18   

Section 6.2

 

Additional Conditions to the Company’s Obligation

     18   

Section 6.3

 

Additional Conditions to RMS’s Obligation

     19   

ARTICLE VII

  

TERMINATION

  

Section 7.1

 

Termination

     20   

Section 7.2

 

Notice of Termination

     21   

Section 7.3

 

Effect of Termination and Abandonment

     21   

ARTICLE VIII

  

MISCELLANEOUS

  

Section 8.1

 

Counterparts

     21   

Section 8.2

 

Entire Agreement

     21   

Section 8.3

 

Severability

     21   

Section 8.4

 

Third-Party Beneficiaries

     22   

Section 8.5

 

Governing Law; Jurisdiction; WAIVER OF JURY TRIAL

     22   

Section 8.6

 

Specific Performance

     22   

Section 8.7

 

Amendment

     23   

Section 8.8

 

Notices

     23   

Section 8.9

 

Assignment

     24   

Section 8.10

 

Fees and Expenses

     24   

Section 8.11

 

Waiver

     24    Annex A – Form of Proposed Amendments      A-1    Annex B – Form of
Irrevocable Proxy      B-1    Annex C – Form of Proposed Bylaws      C-1   
Annex D – Amendment to Corporate Governance Guidelines      D-1   

 

-ii



--------------------------------------------------------------------------------

This RECLASSIFICATION AGREEMENT (this “Agreement”) is made and entered into as
of December 5, 2016, by and between Forest City Realty Trust, Inc., a Maryland
corporation (the “Company”), and RMS, Limited Partnership, an Ohio limited
partnership (“RMS”);

WHEREAS, as of December 2, 2016, there were 241,552,912 shares of Class A Common
Stock of the Company, $0.01 par value per share (the “Class A Common Stock”),
issued and outstanding and 18,788,169 shares of Class B Common Stock of the
Company, $0.01 par value per share (the “Class B Common Stock”), issued and
outstanding;

WHEREAS, as of December 5, 2016, RMS, together with other Ratner Family Members,
own beneficially, and RMS has the sole power to vote or direct the voting of
17,373,203 shares of Class B Common Stock;

WHEREAS, the Board of Directors of the Company (the “Board”), following receipt
of the unanimous recommendation of a special committee of the Board comprised
solely of independent directors elected by the holders of Class A Common Stock
(the “Special Committee”), has declared that the amendment and restatement of
the charter of the Company (the “Charter”), substantially in the form attached
hereto as Annex A (the “Articles of Amendment and Restatement”), and the
amendment and restatement of the Charter contemplated thereby (the “Proposed
Amendments”), are advisable and in the best interests of the Company, and
resolved to recommend that the Stockholders approve the Proposed Amendments
pursuant to which, at the Effective Time, among other things, each share of
Class B Common Stock issued and outstanding immediately prior to the Effective
Time shall, without any action on the part of the holder thereof, be
reclassified and exchanged into 1.31 shares of Class A Common Stock (such ratio
of 1:1.31, the “Exchange Ratio”);

WHEREAS, the Special Committee has received the opinion of Lazard Frères & Co.
LLC, financial advisor to the Special Committee, dated the date hereof, to the
effect that, subject to the assumptions, limitations, qualifications and other
matters considered in connection with the preparation of such opinion, as of the
date of such opinion, the Exchange Ratio in the Reclassification is fair, from a
financial point of view, to the holders of Class A Common Stock (other than the
RMS Group) (solely in their capacity as holders of shares of Class A Common
Stock, with respect to such Class A Common Stock and without taking into account
any shares of Class B Common Stock held by such holders), and the Board has
received the opinion of Houlihan Lokey Capital, Inc., dated the date hereof, to
the effect that, subject to the assumptions, limitations, qualifications and
other matters considered in connection with the preparation of such opinion, as
of the date of such opinion, the Exchange Ratio in the Reclassification is fair,
from a financial point of view, to holders of Class B Common Stock (other than
the RMS Group) (solely in their capacity as holders of shares of Class B Common
Stock, with respect to such Class B Common Stock and without taking into account
any shares of Class A Common Stock held by such holders);

WHEREAS, on the date hereof, Bruce C. Ratner has submitted notice of his
resignation as a director to the Board, which resignation shall take effect on
December 31, 2016;



--------------------------------------------------------------------------------

WHEREAS, on the date hereof, Charles A. Ratner has informed the Board that he
will retire as a director to the Board and such retirement shall take effect on
December 31, 2016 in accordance with the terms of this Agreement;

WHEREAS, the Company desires to obtain RMS’s support of the Proposed Amendments,
and the parties intend that the irrevocable appointment of proxies by RMS
pursuant to the RMS Proxy be coupled with an interest by virtue of RMS’s
entering into this Agreement, and the voting obligations contained herein; and

WHEREAS, the Reclassification is intended to constitute a reorganization of the
Company within the meaning of Section 368(a)(1)(E) of the Internal Revenue Code
of 1986, as amended.

NOW, THEREFORE, in consideration of the foregoing and the mutual
representations, warranties, covenants, agreements and conditions set forth in
this Agreement, the Company and RMS agree as follows:

ARTICLE I

DEFINITIONS

Section 1.1        Definitions. As used in this Agreement, the following terms
shall have the meanings set forth below:

“2017 Annual Meeting” means the Company’s 2017 annual meeting of Stockholders,
including any postponement or adjournment thereof.

“2018 Annual Meeting” means the Company’s 2018 annual meeting of Stockholders,
including any postponement or adjournment thereof.

“2019 Annual Meeting” means the Company’s 2019 annual meeting of Stockholders,
including any postponement or adjournment thereof.

“2020 Annual Meeting” means the Company’s 2020 annual meeting of Stockholders,
including any postponement or adjournment thereof.

“2021 Annual Meeting” means the Company’s 2021 annual meeting of Stockholders,
including any postponement or adjournment thereof.

“2022 Annual Meeting” means the Company’s 2022 annual meeting of Stockholders,
including any postponement or adjournment thereof.

“Agent” has the meaning set forth in Section 2.4(a).

“Agreement” has the meaning set forth in the Preamble.

“Articles of Amendment and Restatement” has the meaning set forth in the
Recitals.

 

-2-



--------------------------------------------------------------------------------

“beneficially own” and “beneficial ownership” shall have the meanings ascribed
to such terms in Rule 13d-3 under the Exchange Act, except that such terms shall
also include options, warrants, swaps, derivatives, convertible securities,
stock appreciation rights and other rights or instruments, whether real or
synthetic.

“Board” has the meaning set forth in the Recitals.

“Business Day” means any day other than a day on which commercial banks in the
State of Maryland are authorized or obligated by Law to be closed.

“Charter” has the meaning set forth in the Recitals.

“Claims” has the meaning set forth in Section 5.6.

“Class A Common Stock” has the meaning set forth in the Recitals.

“Class B Common Stock” has the meaning set forth in the Recitals.

“Class B Record Holders” has the meaning set forth in Section 2.4(b).

“Closing” has the meaning set forth in Section 2.1.

“Closing Date” has the meaning set forth in Section 2.1.

“Company” has the meaning set forth in the Preamble.

“Company Bylaws” has the meaning set forth in Section 3.3.

“Company Securities” means (i) any shares of capital stock or other equity
interests of the Company, (ii) any other securities of the Company granting
voting rights, (iii) any warrants, options, convertible or exchangeable
securities, subscriptions, calls or other rights (including any preemptive or
similar rights) to subscribe for or purchase or acquire any of the securities
described in the foregoing clauses (i) and (ii) or (iv) any security, instrument
or agreement granting economic rights or benefits based upon the value or price
of, or the value or price of which is determined by reference to, any of the
securities described in the foregoing clauses (i) through (iii), regardless of
whether such security, instrument or agreement is or may be settled in
securities, cash or other assets.

“Continuing RMS Designees” means two individuals designated by RMS reasonably
acceptable to the Corporate Governance and Nominating Committee (it being
understood that any individual who is then an Initial RMS Designee shall be
deemed to be reasonably acceptable to the Corporate Governance and Nominating
Committee unless such individual shall have been indicted or convicted of a
felony) or, if RMS fails to make such designation 15 Business Days prior to the
first anniversary of mailing of the Company’s proxy statement with respect to
the 2019 Annual Meeting, two individuals who are Ratner Family Members who shall
be designated by the Board); provided, however, that if a Continuing RMS
Designee that is a director (i) prior to the 2022 Annual Meeting, voluntarily
resigns as director of the Company, becomes unable to serve as a director of the
Company as a result of incapacity, dies,

 

-3-



--------------------------------------------------------------------------------

or (ii) prior to the 2021 Annual Meeting, indicates to RMS and the Board in
writing that he or she is unwilling to stand for election as a director of the
Company at the 2020 Annual Meeting or 2021 Annual Meeting, as the case may be,
or fails to be re-elected as a director at any annual meeting of Stockholders at
which such Continuing RMS Designee was nominated for election pursuant to
Section 5.8(d) (and the Board accepts such Continuing RMS Designee’s
resignation, in the event there was no election contest at such annual meeting
and such Continuing RMS Designee was standing for re-election) then, in each
case, such person shall no longer be a Continuing RMS Designee and RMS shall be
entitled to designate a replacement individual reasonably acceptable to the
Corporate Governance and Nominating Committee, who shall thereupon be deemed to
be a “Continuing RMS Designee.”

“Corporate Governance and Nominating Committee” means the Corporate Governance
and Nominating Committee of the Board.

“Effective Time” has the meaning set forth in Section 2.2(a).

“Encumbrances” means any and all liens, charges, security interests, claims,
pledges, encumbrances, assessments, options, deeds of trust, judgments, voting
trusts, charges and other similar restrictions.

“Exchange Act” has the meaning set forth in Section 3.5(a).

“Exchange Ratio” has the meaning set forth in Section 2.2(b).

“Governmental Authority” means any (a) regional, federal, state, provincial,
local, foreign or international government, governmental or quasi-governmental
authority, regulatory authority or administrative agency or (b) court, tribunal,
arbitrator, arbitral body (public or private) or self-regulatory organization.

“Governmental Order” means any order, ruling, writ, judgment, injunction,
decree, stipulation, approval, authorization or determination entered by any
Governmental Authority.

“Initial RMS Designee” means each of Brian J. Ratner, James A. Ratner, Ronald A.
Ratner and Deborah Ratner Salzberg; provided, however, that if an Initial RMS
Designee that is a director (i) prior to the 2020 Annual Meeting, voluntarily
resigns as director of the Company, becomes unable to serve as a director of the
Company as a result of incapacity, or dies, or (ii) prior to the 2019 Annual
Meeting, indicates to RMS and the Board in writing that he or she is unwilling
to stand for election as a director of the Company at the 2017 Annual Meeting,
2018 Annual Meeting, or 2019 Annual Meeting, as the case may be, or fails to be
re-elected as a director at any annual meeting of Stockholders at which such
Initial RMS Designee was nominated for election pursuant to Section 5.8(c) (and
the Board accepts such Initial RMS Designee’s resignation, in the event there
was no election contest at such annual meeting and such Initial RMS Designee was
standing for re-election), then, in each case, such person shall no longer be an
Initial RMS Designee, RMS shall be entitled to designate a replacement
individual reasonably acceptable to the Corporate Governance and Nominating
Committee and such individual shall thereupon be deemed to be an “Initial RMS
Designee.”

 

-4-



--------------------------------------------------------------------------------

“Law” means all applicable provisions of any law (including common law),
statutes, constitutions, treaties, rules, regulations, ordinances, codes or
Governmental Order.

“Legal Restraint” has the meaning set forth in Section 6.1(c).

“MGCL” means the Maryland General Corporation Law.

“NYSE” has the meaning set forth in Section 3.3.

“Outside Date” has the meaning set forth in Section 7.1(d).

“person” means an individual, corporation, partnership, limited liability
company, joint venture, association, trust, unincorporated organization or other
entity.

“Proposed Amendments” has the meaning set forth in the Recitals.

“Proxy Statement” has the meaning set forth in Section 3.5(a).

“Ratner Family Member” means any person who or which is any of the following:
(i) a Ratner Patriarch, (ii) a direct or indirect descendant of a Ratner
Patriarch (whether adoptive or biological), (iii) a current or former spouse of
any of the foregoing, (iv) the estate of any of the foregoing, (v) any entity
described in Section 501(c)(3) of the Internal Revenue Code which is controlled
by any or all of the persons referenced in clauses (i) through (iii) above or
clause (vii) below, (vi) a trust established by any of the foregoing primarily
for the benefit of any or all of the persons referenced in clauses (i) through
(v) above or clause (vii) below or for charitable purposes, or (vii) any
corporation, partnership, limited liability company or other entity that is
controlled by one or more Ratner Family Members.

“Ratner Patriarch” means each of Mr. Max Ratner, Mr. Leonard Ratner, Mr. Nathan
P. Shafran and Mr. Samuel H. Miller.

“Reclassification” means the transactions contemplated by virtue of the
effectiveness of the Proposed Amendments, as set forth in Section 2.2(b).

“Registration Statement” has the meaning set forth in Section 3.5(a).

“Reimbursement Agreement” means that certain Reimbursement Agreement, dated
October 24, 2016, by and between the Company and RMS.

“Representative” means, with respect to any person, such person’s directors,
officers, employees, agents, advisors, attorneys, accountants, members, partners
and other representatives.

“Requisite Stockholder Approval” has the meaning set forth in Section 5.1.

“RMS” has the meaning set forth in the Preamble.

 

-5-



--------------------------------------------------------------------------------

“RMS Group” means, collectively, RMS, each general and limited partner of RMS,
and any other person that acts as a “group” (within the meaning of Section 13(d)
of the Exchange Act) with RMS for the purpose of acquiring, holding or disposing
of Class B Common Stock.

“RMS Proxy” has the meaning set forth in Section 5.3(d).

“RMS Shares” means all shares of Class A Common Stock and Class B Common Stock
from time to time beneficially owned by RMS.

“SDAT” means the State Department of Assessments and Taxation of Maryland.

“SEC” has the meaning set forth in Section 3.3.

“Securities Act” has the meaning set forth in Section 3.5(a).

“Stockholders” means the stockholders of the Company at the time of reference
thereto.

“Special Committee” has the meaning set forth in the Recitals.

Section 1.2        Interpretation. When a reference is made in this Agreement to
Sections or Annexes, such reference shall be to a Section of or Annex to this
Agreement unless otherwise indicated. The table of contents and headings
contained in this Agreement are for reference purposes only and shall not affect
in any way the meaning or interpretation of this Agreement. The term “parties”
shall mean the Company and RMS, and the term “party” shall be deemed to refer to
either the Company or RMS, as the case may be. Whenever the words “include”,
“includes” or “including” are used in this Agreement, they shall be deemed to be
followed by the words “without limitation.” Except as otherwise specified, any
reference to a contract, instrument or other document as of a given date means
the contract, instrument or other document as amended, supplemented and
modified. Words in singular will be held to include the plural and vice versa
and a word of one gender will be held to include the other genders as the
context requires. The word “or” will not be exclusive. The phrases “the date of
this Agreement” and “the date hereof” shall be deemed to refer to the date set
forth on the cover of this Agreement. The parties agree that this Agreement is
the product of discussions and negotiations between the parties and their
respective advisors, each of the parties was represented by counsel in
connection therewith and, accordingly, this Agreement and any document generated
in connection herewith shall be construed without regard to any presumption or
rule requiring construction or interpretation against the party drafting or
causing any document to be drafted.

ARTICLE II

THE CLOSING; EFFECT ON CAPITAL STOCK

Section 2.1        Closing. Unless another time, date or place is mutually
agreed in writing between the Company and RMS, the closing of the
Reclassification (the “Closing”) shall take place at the offices of Sullivan &
Cromwell LLP, 125 Broad Street, New York, NY, commencing at 9:00 a.m., Eastern
Time, on the earliest practicable day (but no later than the third Business Day)
following satisfaction or waiver of the conditions set forth in ARTICLE VI
(other than those conditions that by their nature are to be satisfied at the
Closing, but subject to the

 

-6-



--------------------------------------------------------------------------------

satisfaction or waiver of those conditions). The date on which the Closing
occurs shall be the “Closing Date.”

Section 2.2        Reclassification of Capital Stock.

(a)        At the Closing, the Company shall file the Articles of Amendment and
Restatement with the SDAT and the Proposed Amendments shall become effective on
the date and at the time of the acceptance for record of the Articles of
Amendment and Restatement by the SDAT (the “Effective Time”).

(b)        As of the Effective Time, pursuant to Section 6.4 of Article VI of
the Charter, each share of Class B Common Stock issued and outstanding
immediately prior to the Effective Time shall, without any action on the part of
the holder thereof, be reclassified and exchanged into 1.31 shares of Class A
Common Stock (the “Exchange Ratio”). From and after the Effective Time, shares
of Class B Common Stock shall no longer be deemed to be outstanding as Class B
Common Stock, and all rights of the holders of Class B Common Stock shall cease
and become rights of holders of Class A Common Stock, except for the right to
shares of Class A Common Stock and cash in lieu of fractional shares of Class A
Common Stock in accordance with the Reclassification.

Section 2.3        Delivery of Consideration; No Fractional Shares. No later
than the Closing Date, the Company will instruct the transfer agent to create
book-entries in respect of each share of Class A Common Stock into which the
issued and outstanding shares of Class B Common Stock have been exchanged for
and reclassified pursuant to the Reclassification, which shares of Class A
Common Stock shall be uncertificated. No fractional shares of Class A Common
Stock shall be issued in the Reclassification. All fractional shares of Class A
Common Stock that a holder of shares of Class B Common Stock would otherwise be
entitled to receive as a result of the Reclassification shall be aggregated and,
if a fractional share results from such aggregation, such holder shall be
entitled to receive, in lieu thereof, an amount in cash without interest
determined as follows: the Agent shall (i) aggregate such fractional interests,
(ii) sell the shares resulting therefrom and (iii) allocate and distribute the
net proceeds received from the sale (after deducting commissions and other
expenses arising from such sale), without interest, among the holders of the
fractional interests as their respective interests appear.

Section 2.4        Agent Arrangements.

(a)        Prior to the Closing, subject to Section 2.4(c), the Company shall
enter into an agreement with a bank, trust company or other appropriate service
provider (the “Agent”), which agreement shall provide, among other things, for
the replacement of book-entries with respect to shares of Class B Common Stock
held in book-entry form with book-entries in respect of each share of Class A
Common Stock into which the issued and outstanding shares of Class B Common
Stock have been exchanged and reclassified, in accordance with Section 2.2(b).

(b)        As soon as is reasonably practicable after the Effective Time, the
Company shall cause the Agent to transmit to each holder of record of
outstanding book-entry shares of Class B Common Stock immediately prior to the
Effective Time (such holders, the “Class B Record Holders”) a customary letter
to book-entry shareholders.

 

-7-



--------------------------------------------------------------------------------

(c)        Upon receipt of an appropriate agent’s message or other electronic
confirmation from a Class B Record Holder, and such other documents as may be
reasonably required by the Agent or the Company, the Agent shall register in the
name of such Class B Record Holder the shares of Class A Common Stock into which
each share of Class B Common Stock represented by such book-entry has been
exchanged and reclassified, as set forth in Section 2.2(b) and subject to
Section 2.5. Until receipt of an appropriate agent’s message or other electronic
confirmation, each book-entry that formerly represented a share of Class B
Common Stock shall be deemed, from and after the Effective Time, to represent
the shares of Class A Common Stock into which such share of Class B Common Stock
has been exchanged and reclassified, as set forth in Section 2.2(b) and subject
to Section 2.5.

(d)        No dividends or other distributions that are declared or paid on the
Class A Common Stock with a record date after the Effective Time will be paid to
former holders of Class B Common Stock that have been reclassified into Class A
Common Stock until such persons take appropriate action with respect to their
book-entry shares in accordance with this Section 2.4. Upon such appropriate
action being taken, there shall be paid to the person in whose name the
book-entry in respect of such Class A Common Stock has been made any dividends
or other distributions which shall have become payable with respect to the Class
A Common Stock in respect of a record date after the Effective Time, without
interest. In the event that any book-entry in respect of shares of Class A
Common Stock is to be made in a name other than, with respect shares of Class B
Common Stock held in uncertificated book-entry form, that appearing in such
book-entry, it shall be a condition of the creation of such book-entry that the
person making such request (i) shall pay to the Agent any transfer or other
taxes required by reason of the registration of such shares of Class A Common
Stock in a name other than that of the registered holder, or (ii) shall
establish to the satisfaction of the Agent that such transfer or other tax has
been paid or is not applicable. Notwithstanding the foregoing, neither the Agent
nor any party hereto shall be liable to a former holder of Class B Common Stock
for any shares of Class A Common Stock or dividends or other distributions
thereon delivered to a public official pursuant to any applicable escheat Laws.

Section 2.5        Tax Withholding. The Company and the Agent shall be entitled
to deduct and withhold from amounts otherwise payable pursuant to this
Agreement, any taxes that are required to be deducted or withheld under
applicable tax Law with respect to the making of such payment. To the extent
that amounts are so deducted or withheld, such amounts shall be treated for all
purposes of this Agreement as having been paid to the person in respect of which
such deduction and withholding were made.

ARTICLE III

REPRESENTATIONS AND WARRANTIES OF THE COMPANY

In order to induce RMS to enter into this Agreement, the Company hereby
represents and warrants to RMS as follows:

Section 3.1        Corporate Power and Authority. The Company is a duly
organized and validly existing corporation under the Laws of the State of
Maryland and in good standing with the SDAT. The Company has all requisite
corporate power and authority to enter into and deliver this Agreement, to
perform its obligations hereunder and to consummate the transactions

 

-8-



--------------------------------------------------------------------------------

contemplated by this Agreement and the RMS Proxy. The execution, delivery and
performance of this Agreement and the RMS Proxy by the Company have been duly
authorized by all necessary corporate action on the part of the Company, subject
to receipt of the Requisite Stockholder Approval at a meeting of Stockholders
duly called and held at which a quorum was established. This Agreement and the
RMS Proxy have been duly executed and delivered by the Company and (assuming due
authorization, execution and delivery by RMS) constitutes the legal, valid and
binding obligation of the Company enforceable against the Company in accordance
with its terms, subject to (i) applicable bankruptcy, insolvency, fraudulent
conveyance, moratorium and other similar Laws and (ii) general principles of
equity, including equitable defenses and limits as to the availability of
equitable remedies, whether such principles are considered in a proceeding at
law or in equity.

Section 3.2        Capitalization.

(a)        As of the date of this Agreement, the Company’s authorized capital
stock consists solely of (i) 20,000,000 shares of preferred stock, $0.01 par
value per share (the “Preferred Stock”), (ii) 371,000,000 shares of Class A
Common Stock and (iii) 56,000,000 shares of Class B Common Stock. As of December
2, 2016, (1) no shares of Preferred Stock were issued and outstanding, (2)
241,552,912 shares of Class A Common Stock were issued and outstanding and
(3) 18,788,169 shares of Class B Common Stock were issued and outstanding.

(b)        Upon consummation of the Reclassification, the shares of Class A
Common Stock into which the shares of Class B Common Stock are being exchanged
and reclassified pursuant to the Proposed Amendments will be duly authorized,
validly issued, fully paid and nonassessable and will not have been issued in
violation of any preemptive rights or similar rights.

Section 3.3        Conflicts; Consents and Approvals. The execution and delivery
of this Agreement and the RMS Proxy by the Company, and the consummation of the
Reclassification and the other transactions contemplated hereby and thereby by
the Company do not and will not (a) violate, conflict with, or result in a
breach of any provision of, or constitute a default under the Charter or the
Company’s Amended and Restated Bylaws (the “Company Bylaws”), (b) violate, or
conflict with, or result in a breach of any provision of, or constitute a
default (or an event which, with the giving of notice or lapse of time or both,
would become a default) under, or entitle any party to terminate, accelerate,
modify or call a default under, or result in the creation of any Encumbrance
upon any of the properties or assets of the Company under, any of the terms,
conditions or provisions of any note, bond, mortgage, indenture, deed of trust,
license, contract, undertaking, agreement, lease or other instrument or
obligation to which the Company is a party (other than any compensation or
similar plan or arrangement), (c) violate any Law applicable to the Company, or
(d) subject to the Requisite Stockholder Approval, the filing of the Proposed
Amendments with the SDAT, compliance with the Securities Act and the Exchange
Act, including required filings with the U.S. Securities and Exchange Commission
(the “SEC”), required filings pursuant to state securities or “blue sky” Laws
and the approval by the New York Stock Exchange (the “NYSE”) of the shares of
Class A Common Stock into which the Class B Common Stock shall be exchanged and
reclassified by virtue of the Proposed Amendments for listing (subject to
official notice of issuance), require any action or consent or approval of, or
review by, or registration or material filing by the Company with, any
Governmental Authority, except, with respect to clauses (b), (c) and (d), as
would not reasonably be expected to,

 

-9-



--------------------------------------------------------------------------------

individually or in the aggregate, have a material adverse effect on the Company
or prevent or materially impair or materially delay the consummation of the
Reclassification and the other transactions contemplated hereby.

Section 3.4        Board Recommendation. In accordance with the applicable
provisions of the MGCL, the Charter and the Company Bylaws, the Board, at a
meeting duly called and held, following receipt of the unanimous recommendation
of the Special Committee, adopted resolutions (a) approving this Agreement, the
Reclassification, the RMS Proxy and the other transactions contemplated hereby
and thereby, including the adoption of the Proposed Amendments and the issuance
of the shares of Class A Common Stock in connection with the Reclassification,
(b) declaring the Proposed Amendments advisable and (c) directing that the
Proposed Amendments to be submitted to the Stockholders with a recommendation of
the Board that the Stockholders approve the Proposed Amendments.

Section 3.5        Registration Statement/Proxy Statement.

(a)        The Registration Statement on Form S-4 to be filed with the SEC by
the Company, as amended or supplemented from time to time (as so amended and
supplemented, the “Registration Statement”), which shall include a proxy
statement in connection with the 2017 Annual Meeting (the “Proxy Statement”),
will comply as to form, in all material respects, with the requirements of the
Securities Exchange Act of 1934, as amended, and the rules and regulations
promulgated thereunder (the “Exchange Act”), and the Securities Act of 1933, as
amended, and the rules and regulations promulgated thereunder (the “Securities
Act”), as the case may be.

(b)        Notwithstanding Section 3.5(a), no representation or warranty is made
by the Company with respect to information supplied by RMS or any of its
Representatives acting on RMS’s behalf, in each case, expressly for inclusion or
incorporation by reference in the Registration Statement or the Proxy Statement.

Section 3.6        Opinions. The Special Committee has received the opinion of
Lazard Frères & Co. LLC, financial advisor to the Special Committee, dated the
date hereof, to the effect that, subject to the assumptions, limitations,
qualifications and other matters considered in connection with the preparation
of such opinion, as of the date of such opinion, the Exchange Ratio in the
Reclassification is fair, from a financial point of view, to the holders of
Class A Common Stock (other than the RMS Group) (solely in their capacity as
holders of shares of Class A Common Stock, with respect to such Class A Common
Stock and without taking into account any shares of Class B Common Stock held by
such holders), and the Board has received the opinion of Houlihan Lokey Capital,
Inc., dated the date hereof, to the effect that, subject to the assumptions,
limitations, qualifications and other matters considered in connection with the
preparation of such opinion, as of the date of such opinion, the Exchange Ratio
in the Reclassification is fair, from a financial point of view, to holders of
Class B Common Stock (other than the RMS Group) (solely in their capacity as
holders of shares of Class B Common Stock, with respect to such Class B Common
Stock and without taking into account any shares of Class A Common Stock held by
such holders).

 

-10-



--------------------------------------------------------------------------------

Section 3.7        Litigation. As of the date immediately preceding the date
hereof, there are no actions, suits or proceedings pending or, to the knowledge
of the Company, threatened, against the Company, at Law or in equity, or before
any Governmental Authority, that would reasonably be expected to, individually
or in the aggregate, prevent or materially impair or materially delay the
consummation of the Reclassification and the other transactions contemplated by
this Agreement and the RMS Proxy.

ARTICLE IV

REPRESENTATIONS AND WARRANTIES OF RMS

In order to induce the Company to enter into this Agreement, RMS represents and
warrants to the Company as follows:

Section 4.1    Title to Shares. As of the date hereof, RMS owns beneficially
7,496,806 shares of Class A Common Stock and RMS owns beneficially, and RMS has
the sole power to vote or direct the voting of, 17,373,203 shares of Class B
Common Stock (the “Existing RMS Shares”). Except as disclosed in the Schedule
13D filed by RMS with the SEC prior to the date hereof, as of the date hereof,
RMS is not a party or subject to any option, warrant, purchase right,
subscription right, conversion right, exchange right, preemptive right, right of
first refusal, call right or other similar right that could require RMS to sell,
transfer or otherwise dispose of any shares of Class B Common Stock. Except as
disclosed in the Schedule 13D filed by RMS with the SEC prior to the date
hereof, as of the date hereof, RMS is not a party to any voting trust, proxy or
other agreement or understanding with respect to the voting of any shares of
Class B Common Stock, other than this Agreement and the irrevocable proxy
delivered pursuant to Section 5.3(d). RMS does not hold, own, or have the power
to vote, directly or indirectly, any Company Securities other than the Existing
RMS Shares.

Section 4.2    Power and Authority. RMS is a duly organized and validly existing
limited partnership under the Laws of the State of Ohio and in good standing
under the Laws of the State of Ohio. RMS has full organizational power and
authority to enter into and deliver this Agreement and the RMS Proxy, to perform
its obligations hereunder and thereunder and to consummate the Reclassification
and the other transactions contemplated by this Agreement and the RMS Proxy. The
execution, delivery and performance of this Agreement and the RMS Proxy by RMS
has been duly authorized by all necessary partnership action on the part of
RMS. Except as has already been obtained, no vote or consent of any
Representative of RMS (in their capacity as such) is necessary for RMS to enter
into and deliver this Agreement and the RMS Proxy, to perform its obligations
hereunder and thereunder and to consummate the Reclassification and the other
transactions contemplated by this Agreement and the RMS Proxy. This Agreement
and the RMS Proxy have been duly executed and delivered by RMS, and (assuming
due authorization, execution and delivery by the Company) constitutes the legal,
valid and binding obligation of RMS, enforceable against it in accordance with
its terms, subject to (a) applicable bankruptcy, insolvency, fraudulent
conveyance, moratorium and other similar Laws and (b) general principles of
equity, including equitable defenses and limits as to the availability of
equitable remedies, whether such principles are considered in a proceeding at
Law or in equity.

Section 4.3    Conflicts; Consents and Approvals. The execution and delivery of
this Agreement and the RMS Proxy by RMS, and the consummation of the
Reclassification and

 

-11-



--------------------------------------------------------------------------------

the other transactions contemplated hereby and thereby by RMS do not and will
not (a) violate, conflict with, or result in a breach of any provision of, or
constitute a default under any governing or organizational documents of RMS, (b)
violate any Law applicable to RMS or (c) require any action or consent or
approval of, or review by, or registration or material filing by RMS with, any
Governmental Authority except, with respect to clauses (b) and (c), as would not
reasonably be expected to, individually or in the aggregate, have a material
adverse effect on RMS or prevent or materially impair or materially delay the
consummation of the Reclassification and the other transactions contemplated by
this Agreement and the RMS Proxy.

Section 4.4    Litigation. As of the date immediately preceding the date hereof,
there are no actions, suits or proceedings pending or, to the knowledge of the
RMS, threatened, against RMS, at Law or in equity, or before any Governmental
Authority, that would reasonably be expected to, individually or in the
aggregate, prevent or materially impair or materially delay the consummation of
the Reclassification and the other transactions contemplated by this Agreement
and the RMS Proxy.

Section 4.5    Registration Statement/Proxy Statement. Any statements made or
incorporated by reference in the Registration Statement or the Proxy Statement
based on information supplied by RMS, or any of its Representatives acting on
its behalf, in each case, for inclusion or incorporation by reference therein,
will not, on the date of its filing or at the time it becomes effective under
the Securities Act or on the date the Proxy Statement or any amendment or
supplement is mailed to the Stockholders or at the time of the 2017 Annual
Meeting, contain any untrue statement of a material fact or omit to state any
material fact required to be stated therein or necessary in order to make the
statements therein, in light of the circumstances under which they are made, not
misleading.

Section 4.6        Finders’ Fees. Other than Morgan Stanley & Co. LLC, there is
no investment banker, broker, finder or other intermediary that has been
retained by or is authorized to act on behalf of RMS who might be entitled to
any fee or commission from the Company upon consummation of the
Reclassification.

ARTICLE V

COVENANTS

Section 5.1        2017 Annual Meeting. The Company shall submit to Stockholders
at the 2017 Annual Meeting a proposal seeking the approval of the Proposed
Amendments by (a) the holders of a majority of the issued and outstanding shares
of Class A Common Stock, voting as a separate voting class, and (b) the holders
of a majority of the issued and outstanding shares of Class B Common Stock,
voting as a separate voting class (the “Requisite Stockholder Approval”). The
Company shall use reasonable efforts to cause the 2017 Annual Meeting to be held
on or before May 25, 2017 (and if the Company is unable to hold the 2017 Annual
Meeting on or before such date, the Company shall use reasonable best efforts to
cause the 2017 Annual Meeting to be held as promptly as practicable thereafter).
The Company shall not recess, adjourn or postpone the 2017 Annual Meeting to a
date later than 20 days after the originally scheduled date of the 2017 Annual
Meeting without the prior written consent of RMS, which consent shall not be
unreasonably withheld, conditioned or delayed.

 

-12-



--------------------------------------------------------------------------------

Section 5.2        Registration Statement; Proxy Materials.

(a)        The Company shall prepare and file with the SEC the Registration
Statement, which shall include the Proxy Statement, and the Company shall use
its reasonable best efforts to have the Registration Statement declared
effective under the Securities Act promptly after such filing, and thereafter
mail the Proxy Statement to the Stockholders in connection with the 2017 Annual
Meeting. The Proxy Statement shall include (i) the determination of the Board
that this Agreement and the transactions contemplated hereby, including the
Reclassification, are advisable, fair and in the best interests of the Company
and the Stockholders, and (ii) the recommendation of the Special Committee to
the Board that the Board determine that the Proposed Amendments are advisable
and in the best interests of the Company and the recommendation of the Board to
the Stockholders that they approve the Proposed Amendments. The Company and RMS
agree that, if the Proxy Statement is required to have more than one proposal
with respect to the approval of the Proposed Amendments or any other matters in
connection with the Reclassification or the other transactions contemplated by
this Agreement, the Company may condition any such proposal on the approval by
the Stockholders of any other such proposal.

(b)        The Company and RMS shall cooperate and consult with each other in
the preparation of the Registration Statement and the Proxy Statement. Without
limiting the generality of the foregoing, RMS shall (i) furnish to the Company
the information relating to RMS required by the Exchange Act and the Securities
Act to be set forth in the Registration Statement and the Proxy Statement, and
(ii) cooperate with the Company in responding to any comments made by the staff
of the SEC with respect thereto. RMS and its counsel shall be given a reasonable
opportunity to review and comment on the Registration Statement and the Proxy
Statement and any amendments or supplements thereto (which comments the Company
will consider in good faith) before the filing thereof with the SEC. Any
reference in the Registration Statement and the Proxy Statement and any
amendments or supplements thereto to the Ratner Family or the RMS Group shall be
subject to the prior written approval of RMS, such consent not to be
unreasonably withheld, delayed or conditioned. The Company will promptly notify
RMS of the receipt of any comments from the staff of the SEC with respect to the
Registration Statement or the Proxy Statement and of any request by the staff of
the SEC for amendments of, or supplements to, the Registration Statement or the
Proxy Statement. The Company shall have no liability for statements made in the
Proxy Statement or the Registration Statement based on information or materials
provided by or on behalf of RMS or its Representatives expressly for inclusion
or incorporation by reference in the Proxy Statement or the Registration
Statement.

Section 5.3        Voting; Restriction on Transfers and Pledges; Irrevocable
Proxy.

(a)        Until the earlier of (i) the Closing Date and (ii) the termination of
this Agreement pursuant to ARTICLE VII, RMS hereby irrevocably and
unconditionally agrees, at the 2017 Annual Meeting and at any special meeting of
the Stockholders called with the approval of RMS for the purposes of obtaining
Requisite Stockholder Approval, however called, including any postponement or
adjournment thereof, in each case to the extent relating to or reasonably
expected to affect or concern the Reclassification, that RMS shall, in each case
to the fullest extent that RMS is entitled to vote the RMS Shares:

 

-13-



--------------------------------------------------------------------------------

(i)        appear, in person or by proxy, at each such meeting or otherwise
cause the RMS Shares to be counted as present thereat for purposes of
determining a quorum; and

(ii)        vote (or cause to be voted), in person or by proxy (returned
sufficiently in advance of the deadline for proxy voting for the Company to have
the reasonable opportunity to verify receipt), the RMS Shares (A) in favor of
approving the Proposed Amendments and any action reasonably requested by the
Company in furtherance of the foregoing, including any proposal to postpone or
adjourn any meeting of the Stockholders at which the Proposed Amendments are
submitted for the consideration and vote of the Stockholders to a later date if
there are not sufficient votes for approval of such matters or to establish a
quorum on the date on which the meeting is held, provided that the Company shall
not postpone, adjourn or recess any such meeting to a date later than 20 days
after the originally scheduled date thereof without the prior written consent of
RMS, which consent shall not be unreasonably withheld, conditioned or delayed;
(B) unless otherwise directed in writing by the Special Committee, against any
action, agreement or transaction that would reasonably be expected to (1) be
inconsistent with or contrary to the terms and conditions of the Proposed
Amendments or (2) result in any of the conditions set forth in ARTICLE VI not
being satisfied on or before the Outside Date; (C) unless otherwise directed in
writing by the Special Committee, against any nominees for election as directors
of the Company at the 2017 Annual Meeting other than those nominees recommended
by the Board or required to be recommended by the Board in accordance with
Section 5.3(c); and (D) against any other action, agreement or transaction
involving the Company or any of its subsidiaries, including any change in the
present capitalization of the Company or any amendment or other change to the
Charter (other than the Proposed Amendments) or the Company Bylaws, that is
intended, or would reasonably be expected, to prevent or impair or delay the
consummation of the Reclassification or the other transactions contemplated by
this Agreement or the performance by the Company or by RMS of its obligations
under this Agreement.

(b)        RMS hereby covenants and agrees that, except for this Agreement, RMS
has not taken and, prior to the earlier of the Closing or the termination of
this Agreement pursuant to ARTICLE VII, shall not take any action that would
make any representation or warranty of RMS contained herein untrue or incorrect
or have the effect of preventing or disabling RMS from performing any of its
obligations under this Agreement.

(c)        The Company hereby covenants and agrees that, except for this
Agreement, the Company has not taken and, prior to the earlier of the Closing or
the termination of this Agreement pursuant to ARTICLE VII, shall not take any
action that would make any representation or warranty of the Company contained
herein untrue or incorrect or have the effect of preventing or disabling the
Company from performing any of its obligations under this Agreement.

(d)        Concurrently with the execution of this Agreement, RMS has executed
and delivered to the Company an irrevocable proxy, in the form attached hereto
as Annex B (the “RMS Proxy”). RMS hereby represents that all proxies (other than
the RMS Proxy), powers of attorney, instructions or other requests given by or
on behalf of RMS prior to the execution of this

 

-14-



--------------------------------------------------------------------------------

Agreement in respect of the voting of RMS Shares, if any, are not irrevocable,
RMS hereby revokes (or shall cause to be revoked) any and all previous proxies,
powers of attorney, instructions and other requests with respect to the RMS
Shares to the extent inconsistent with the RMS Proxy.

(e)        RMS hereby covenants and agrees that, prior to the earlier of the
Closing or the termination of this Agreement pursuant to ARTICLE VII, it shall
not, directly or indirectly (i) grant any proxies or enter into any voting trust
or other agreement or arrangement with respect to the voting of any shares of
Class B Common Stock, (ii) pledge, hypothecate, convert, sell, exchange, donate,
assign, transfer, distribute, Encumber or otherwise dispose of, or enter into
any contract, option or other arrangement or understanding with respect to the
direct or indirect pledge, hypothecation, conversion, sale, exchange, donation,
assignment, transfer, distribution, Encumbrance or other disposition of, any
shares Class B Common Stock, or (iii) enter into any hedging, derivative, swap
or other financial risk management contract with respect to any shares of Class
B Common Stock; provided, however, that RMS shall be entitled to take any of the
actions set forth in this Section 5.3(e) so long as the covenant and agreement
contained in Section 5.3(f) remains satisfied;

(f)        RMS hereby covenants and agrees that, until the earlier of the
Closing or the termination of this Agreement pursuant to ARTICLE VII, RMS shall
continue to hold the power to vote or direct the voting of at least a majority
of the issued and outstanding Class B Common Stock.

Section 5.4        Section 16 Matters. Prior to the Closing, the Company shall
take all such steps as may be required to cause the transactions contemplated by
this Agreement, including any dispositions or deemed dispositions of the shares
of Class B Common Stock and acquisitions or deemed acquisitions of Class A
Common Stock by each individual who is or will be subject to the reporting
requirements of Section 16(a) of the Exchange Act with respect to the Company to
be exempt under Rule 16b-3 promulgated under the Exchange Act.

Section 5.5        Further Assurances.

(a)        Each of the parties hereto shall use all reasonable best efforts to
take, or cause to be taken, all action, and do or cause to be done all things
necessary, proper or advisable under applicable Law, as may be required to carry
out the provisions of this Agreement and to consummate and make effective the
transactions contemplated by this Agreement.

(b)        Each of the parties hereto agrees to cooperate and use its reasonable
best efforts, at the Company’s expense, to contest and resist any action,
including administrative or judicial action, and to have vacated, lifted,
reversed or overturned as promptly as possible any decree, judgment, injunction
or other order (whether temporary, preliminary or permanent) that is in effect
that restricts, prevents or prohibits the consummation of any of the
transactions contemplated by this Agreement, including by pursuing all
reasonably available avenues of administrative and judicial appeal; provided,
that nothing in this Section 5.5(b) shall prevent any party from entering into a
settlement or otherwise disposing of any action with the consent of the other
party not to be unreasonably withheld, delayed or conditioned.

 

-15-



--------------------------------------------------------------------------------

Section 5.6        Release; REIT Ownership Exemption. Effective as of the
Closing, RMS, on the one hand, and the Company, on the other hand, hereby
releases and forever discharges, the other and its predecessors and successors
and assigns from any and all rights, claims, demands, judgments, obligations,
liabilities and damages, whether accrued or unaccrued, asserted or unasserted,
fixed or contingent, and whether known or unknown relating to the Company or
RMS, which ever existed or then exists, by any reason whatsoever, relating to
any fact, situation, circumstance, status, event, act, failure to act or
transaction occurring at or prior to the Closing (collectively, “Claims”) in
connection with this Agreement and the Reclassification; provided, that, nothing
contained in this Section 5.6 shall be deemed to release any party from any of
its obligations under this Agreement or the RMS Proxy continuing, or arising,
after the Closing; provided, further, that this Section 5.6 shall not be deemed
to release or discharge any individual from any Claim arising from or relating
to an action of such individual undertaken in his or her status as a current or
former director, officer, employee or agent of the Company or any subsidiary of
the Company which such individual is or was serving at the request of the
Company. The Company agrees and acknowledges that the REIT Ownership Exemption,
dated November 13, 2015, in favor of the Ratner Family Group (as defined
therein) will remains in full force and effect after the Effective Time and,
from and after the Effective Time, each reference therein to Common Stock shall
be deemed a reference to Class A Common Stock.

Section 5.7        Public Announcement. The parties hereby approve of the
issuance of the public announcement of this Agreement as previously reviewed and
agreed between them and the Special Committee and shall consult with, and,
except in each such case as may be required by any applicable Law, obtain the
approval of the other (which approval will not be unreasonably withheld, delayed
or conditioned) and of the Special Committee before issuing any other press
release or making any other public announcement (or written communication
required to be filed with the SEC pursuant to Rule 425 or the proxy rules of the
SEC) with respect to this Agreement; provided, no such prior approval shall be
required with respect to the issuance of any press release or the making of any
other public announcement (or written communication) that is consistent in all
material respects with a press release or other public announcement (or written
communication) previously approved in accordance with this Section 5.7.

Section 5.8        Governance Matters.

(a)        RMS shall take all actions necessary to cause Bruce C. Ratner to
resign from the Board effective no later than December 31, 2016.

(b)        RMS shall take all actions necessary to cause Charles A. Ratner to
retire from the Board effective December 31, 2016. The Board shall prior to
December 31, 2016 fill the vacancy created by Charles A. Ratner’s retirement by
electing James A. Ratner to the Board, and James A. Ratner shall have resigned
as an officer of the Company at or before the time he is appointed to the
Board. From his election until the 2019 Annual Meeting, unless his service as a
director earlier terminates, the Company shall take all necessary actions to
elect James A. Ratner to serve as non-executive Chairman of the Board.

(c)        The Board (and all applicable committees thereof) shall nominate each
Initial RMS Designee for election as a director of the Company at each of the
2017 Annual Meeting, 2018 Annual Meeting and 2019 Annual Meeting and recommend
to the Stockholders

 

-16-



--------------------------------------------------------------------------------

that they vote to elect each Initial RMS Designee at such annual meeting. The
Company agrees to include in the Company’s proxy statement with respect to each
such annual meeting each Initial RMS Designee in the slate of nominees
recommended by the Board (and all applicable committees thereof). If, prior to
the 2020 Annual Meeting, an Initial RMS Designee who is a director voluntarily
resigns as a director of the Company, becomes unable to serve as a director of
the Company as a result of incapacity or dies, the Board shall promptly elect a
replacement Initial RMS Designee as a director of the Company. In the event that
any person seeks to remove any Initial RMS Designee as a director of the Company
prior to the 2020 Annual Meeting, the Board (and all applicable committees
thereof) shall recommend, and the Board and the Company shall solicit
Stockholders, against the removal of such Initial RMS Designee.

(d)        The Board (and all applicable committees thereof) shall nominate each
Continuing RMS Designee for election as a director of the Company at each of the
2020 Annual Meeting and the 2021 Annual Meeting, and recommend to the
Stockholders that they vote to elect each Continuing RMS Designee at such annual
meeting. The Company agrees to include in the Company’s proxy statement with
respect to each such annual meeting each Continuing RMS Designee in the slate of
nominees recommended by the Board (and all applicable committees thereof). If,
prior to the 2022 Annual Meeting, a Continuing RMS Designee who is a director
voluntarily resigns as director of the Company, becomes unable to serve as a
director of the Company as a result of incapacity or dies, the Board shall
promptly elect a replacement Continuing RMS Designee as a director of the
Company. In the event that any person seeks to remove any Continuing RMS
Designee as a director of the Company prior to the 2022 Annual Meeting, the
Board (and all applicable committees thereof) shall recommend and the Board and
the Company shall solicit Stockholders against the removal of such Continuing
RMS Designee for election as a director of the Company. Notwithstanding anything
to the contrary contained in this Section 5.8(d), any obligation of the Company
and the Board (or any committee thereof) contained in this Section 5.8(d) shall
immediately and permanently terminate in the event that at any time after the
Effective Time the Ratner Family Members, in the aggregate, cease to
beneficially own 18,153,421 shares of Class A Common Stock (adjusted for any
stock dividend, stock split, reverse stock split or similar transaction after
the date hereof) (or any successor security). In connection with each of the
2020 Annual Meeting and the 2021 Annual Meeting, the Board shall be entitled to
request from RMS information setting forth the beneficial ownership of shares of
Class A Common Stock (or any successor security) by the Ratner Family Members.

(e)        The Board will recommend and solicit proxies for the election of each
person nominated pursuant to Section 5.8(c) or Section 5.8(d) at the 2017 Annual
Meeting, 2018 Annual Meeting, 2019 Annual Meeting, 2020 Annual Meeting and 2021
Annual Meeting, as applicable, in the same manner as for the other nominees
nominated for election by the Board (or any committee thereof) as a director.

(f)        Notwithstanding anything to the contrary, the Board shall have no
obligation pursuant to this Section 5.8 to nominate, and the Board shall have no
obligation to recommend and solicit proxies for the election of any person
nominated in accordance with Section 5.8(c) and/or Section 5.8(d) from and after
the date such person shall fail to be elected as a director at any annual
meeting of Stockholders at which such person was nominated for election as a
director pursuant to this Section 5.8 (and the Board accepts such person’s
resignation, in the

 

-17-



--------------------------------------------------------------------------------

event there was no election contest at such annual meeting and such person was
standing for re-election).

(g)        The Board shall resolve to amend and restate the Company Bylaws,
effective as of the Effective Time, substantially in the form set forth in Annex
C.

(h)        At the Effective Time, the Company shall amend the Company’s
Corporate Governance Guidelines to add the provision set forth in Annex D.

ARTICLE VI

CONDITIONS PRECEDENT

Section 6.1        Conditions to Each Party’s Obligation. The respective
obligation of each party to effect the Reclassification shall be subject to the
satisfaction or, to the extent permitted by Law, waiver at or prior to the
Closing of the following conditions:

(a)        Requisite Stockholder Approval. The Requisite Stockholder Approval
shall have been obtained, and the holders of a majority of the issued and
outstanding shares of Class A Common Stock entitled to vote thereon, excluding
shares of Class A Common Stock beneficially owned by RMS and Ratner Family
Members, shall have voted for the approval of the Proposed Amendments.

(b)        Registration Statement. The Registration Statement shall have been
declared effective and shall be effective at the Effective Time, and no stop
order suspending effectiveness shall have been issued, no action, suit,
proceeding or investigation by the SEC to suspend the effectiveness thereof
shall have been initiated and be continuing.

(c)        No Injunctions or Restraints. No Governmental Order issued by any
court of competent jurisdiction or other Governmental Authority or other
restraint or prohibition under Law preventing the consummation of the
Reclassification, the Proposed Amendments becoming effective or the other
transactions contemplated by this Agreement (any of the foregoing, a “Legal
Restraint”) shall have been issued or come into effect.

(d)        Listing. The shares of Class A Common Stock into which the Class B
Common Stock shall be exchanged and reclassified pursuant to the
Reclassification shall have been approved for listing on the NYSE, subject to
official notice of issuance.

Section 6.2        Additional Conditions to the Company’s Obligation. The
obligation of the Company to effect the Reclassification shall be subject to the
satisfaction or, to the extent permitted by Law, waiver at or prior to the
Closing Date of the following additional conditions:

(a)        Representations and Warranties. (i) Each of the representations and
warranties of RMS contained in Section 4.1, Section 4.2 and Section 4.3(a) shall
be true and correct in all respects (except for any de minimis inaccuracies) on
the date of this Agreement and on and as of the Closing Date as if made on and
as of such date (other than to the extent that any such representation and
warranty, by its terms, is expressly limited to a specific date, in which case
such representation and warranty shall be true and correct in all respects
(except for any de minimis

 

-18-



--------------------------------------------------------------------------------

inaccuracies) as of such date) and (ii) each of the other representations and
warranties of RMS contained in this Agreement shall be true and correct in all
material respects on the date of this Agreement and on and as of the Closing
Date as if made on and as of such date (other than to the extent that any such
representation and warranty, by its terms, is expressly limited to a specific
date, in which case such representation and warranty shall be true and correct
in all material respects as of such date); provided, that no representation or
warranty of RMS contained in ARTICLE IV shall be deemed untrue or incorrect, and
RMS shall not be deemed to have breached any such representation or warranty, in
each case for purposes of the conditions set forth in this Section 6.2(a),
unless the failure of such representation or warranty to be true or correct,
individually or in the aggregate, would be of material significance to the party
adversely affected in the context of the transactions contemplated by this
Agreement.

(b)        Performance of Obligations. RMS shall have performed in all material
respects each of its agreements contained in this Agreement and the RMS Proxy
required to be performed at or prior to the Closing.

(c)        Officer’s Certificate. The Company shall have received a certificate
of RMS, signed by a General Partner of RMS and dated as of the Closing Date,
certifying that the conditions set forth in Section 6.2(a) and Section 6.2(b)
have been satisfied.

Section 6.3        Additional Conditions to RMS’s Obligation. The obligations of
RMS to effect the Reclassification shall be subject to the satisfaction or, to
the extent permitted by Law, waiver at or prior to the Closing Date of the
following additional conditions:

(a)        Representations and Warranties. (i) Each of the representations and
warranties of the Company contained in Section 3.1, Section 3.2(a) and Section
3.3(a) shall be true and correct in all respects (except for any de minimis
inaccuracies) on the date of this Agreement and on and as of the Closing Date as
if made on and as of such date (other than to the extent that any such
representation and warranty, by its terms, is expressly limited to a specific
date, in which case such representation and warranty shall be true and correct
in all respects (except for any de minimis inaccuracies) as of such date) and
(ii) each of the other representations and warranties of the Company contained
in this Agreement shall be true and correct in all material respects on the date
of this Agreement and on and as of the Closing Date as if made on and as of such
date (other than to the extent that any such representation or warranty, by its
terms, is expressly limited to a specific date, in which case such
representation or warranty shall be true and correct in all material respects as
of such date); provided, that no representation or warranty of the Company
contained in ARTICLE III shall be deemed untrue or incorrect, and the Company
shall not be deemed to have breached any such representation or warranty, in
each case for purposes of the conditions set forth in this Section 6.3(a),
unless the failure of such representation or warranty to be true or correct,
individually or in the aggregate, would be of material significance to the party
adversely affected in the context of the transactions contemplated by this
Agreement.

(b)        Performance of Obligations. The Board and the Company shall have
performed in all respects each of their agreements contained in Sections 5.8(b)
and 5.8(c) of this Agreement and shall have performed in all material respects
all of their other agreements contained in this Agreement required to be
performed at or prior to the Closing Date.

 

-19-



--------------------------------------------------------------------------------

(c)        Officer’s Certificate. RMS shall have received a certificate of the
Company signed by an executive officer of the Company for and on behalf of the
Company and dated as of the Closing Date certifying that the conditions set
forth in Section 6.3(a) and Section 6.3(b) have been satisfied.

ARTICLE VII

TERMINATION

Section 7.1        Termination. Notwithstanding anything to the contrary
contained herein, this Agreement may be terminated and the transactions
contemplated hereby abandoned at any time prior to the Closing:

(a)        by mutual written consent of the Company and RMS;

(b)        by the Company, if there has been any breach by RMS of any
representation, warranty, covenant or agreement of RMS contained in this
Agreement which breach (i) would prevent the satisfaction of any of the
conditions set forth in Section 6.1 or Section 6.2 and (ii) has not been waived
by the Company or cured by RMS within sixty days after RMS’s receipt of written
notice thereof from the Company or is incapable of being cured; provided, that
the right to terminate this Agreement pursuant to this Section 7.1(b) shall not
be available to the Company at any time that the Company is in material breach
of any representation, warranty, covenant or agreement of the Company hereunder,
which material breach has not been waived by RMS or, if capable of cure, has not
been cured by the Company;

(c)        by RMS, if there has been any breach by the Company of any
representation, warranty, covenant or agreement of the Company contained in this
Agreement which breach (i) would prevent the satisfaction of any of the
conditions set forth in Section 6.1 or Section 6.3 and (ii) has not been waived
by RMS or cured by the Company within sixty days after the Company’s receipt of
written notice thereof from RMS or is incapable of being cured; provided, that
the right to terminate this Agreement pursuant to this Section 7.1(c) shall not
be available to RMS at any time that RMS is in material breach of any
representation, warranty, covenant or agreement of RMS hereunder, which material
breach has not been waived by the Company or, if capable of cure, has not been
cured by RMS;

(d)        by the Company or RMS, if the Closing does not occur on or prior to
July 31, 2017, subject to any extensions of such date as may be mutually agreed
by the parties in writing (the “Outside Date”); provided, that no party shall be
entitled to terminate this Agreement pursuant to this Section 7.1(d) if such
party is then in breach of any representation, warranty, covenant or agreement
hereunder, which breach has been the cause of or resulted in the failure of the
transactions contemplated hereby to be consummated on or prior to the Outside
Date;

(e)        by the Company or RMS, if the Requisite Stockholder Approval shall
not have been obtained at the 2017 Annual Meeting or at any special meeting of
the Stockholders called for the purposes of obtaining Requisite Stockholder
Approval; provided, that the right to terminate this Agreement pursuant to this
Section 7.1(e) shall not be available to any party whose failure to fulfill any
obligation under this Agreement or the RMS Proxy has been the cause of or
resulted in the failure to obtain the Requisite Stockholder Approval; or

 

-20-



--------------------------------------------------------------------------------

(f)        by the Company or RMS, if any Legal Restraint shall have been issued
or come into effect, and such Legal Restraint shall have become final and
non-appealable; provided, that the right to terminate this Agreement pursuant to
this Section 7.1(f) shall not be available to any party that is in material
breach of its obligations pursuant to Section 5.5(b), which material breach has
not been waived by the other party or, if capable of cure, has not been cured.

provided, however, that the Company shall not consent to or exercise any right
to terminate this Agreement under this Section 7.1 unless and until such action
is approved by the Special Committee.

Section 7.2        Notice of Termination. In the event of a termination by the
Company or RMS pursuant to this ARTICLE VII, written notice thereof shall
forthwith be given to the other party, and the transactions contemplated by this
Agreement shall be terminated, without further action by any party.

Section 7.3        Effect of Termination and Abandonment. If this Agreement is
terminated and the transactions contemplated hereby are abandoned as described
in this ARTICLE VII, this Agreement shall become void, and of no further force
and effect; provided, that this Section 7.3 and ARTICLE VIII shall survive such
termination. Nothing in this ARTICLE VII shall be deemed to release any party
from any liability for any breach by such party of the terms and provisions of
this Agreement.

ARTICLE VIII

MISCELLANEOUS

Section 8.1        Counterparts. This Agreement may be executed in any number of
counterparts (including by facsimile, portable document format (.pdf) or other
electronic transmission), each of which shall be an original, and which together
shall constitute one and the same Agreement.

Section 8.2        Entire Agreement. This Agreement (including the Annexes
attached hereto), the Reimbursement Agreement and the RMS Proxy constitute the
entire agreement among the parties, and supersede any prior agreements,
understandings, arrangements or representations, by or among the parties,
written and oral, with respect to the subject matter hereof.

Section 8.3        Severability. If any term or other provision of this
Agreement is determined by a court of competent jurisdiction to be invalid,
illegal or incapable of being enforced as a result of any Law or public policy,
all other terms and provisions of this Agreement shall nevertheless remain in
full force and effect so long as the economic or legal substance of the
transactions contemplated hereby is not affected in any manner materially
adverse to any party. Upon such determination that any term or other provision
is invalid, illegal or incapable of being enforced, the parties hereto shall
negotiate in good faith to modify this Agreement so as to effect the original
intent of the parties as closely as possible in a mutually acceptable manner in
order that the transactions contemplated hereby are consummated as originally
intended to the greatest extent possible. Notwithstanding anything contained
herein, in no event shall the Company be required to perform its obligations
under Section 5.1 or Section 5.2 or, to the extent related to

 

-21-



--------------------------------------------------------------------------------

either of Section 5.1 or Section 5.2, under Section 5.5, if (a) a court of
competent jurisdiction or other Governmental Authority (i) prior to obtaining
the Requisite Stockholder Approval, declares that the RMS Proxy or any of the
provisions related thereto contained herein (including Section 5.3(d)), are
invalid, illegal, void or unenforceable or (ii) prior to the Closing, declares
that any of the provisions contained in Section 5.3(a) or Section 5.3(e) are
invalid, illegal, void or unenforceable and (b) RMS fails to perform such
obligations that have been found to be invalid, illegal, void or unenforceable
by a court of competent jurisdiction or other Governmental Authority in any
respect that would reasonably be expected, individually or in the aggregate, to
prevent or materially impair or materially delay the consummation of the
Reclassification or the other transactions contemplated by this Agreement and
the RMS Proxy.

Section 8.4        Third-Party Beneficiaries. Nothing in this Agreement, express
or implied, is intended or shall be construed to create any third-party
beneficiaries (except that the Special Committee shall be a third-party
beneficiary of this Agreement in respect of all rights and powers afforded to
the Special Committee hereunder).

Section 8.5        Governing Law; Jurisdiction; WAIVER OF JURY TRIAL. This
Agreement shall be governed by the internal laws of the State of Maryland,
without giving effect to the conflict of laws principles thereof. Each party
irrevocably and unconditionally consents to submit to the exclusive jurisdiction
of the Circuit Court for Baltimore City (Maryland) and the United States
District Court for the District of Maryland (Baltimore Division), for any action
or proceeding, arising out of or relating to this Agreement, and the actions
contemplated by this Agreement (and agrees not to commence any action except in
any such court); provided, that, with respect to any such action or proceeding
filed in the Circuit Court for Baltimore City (Maryland), the parties will
jointly request an assignment to the Business and Technology Case Management
Program pursuant to Rule 16-308 of the Maryland Rules of Procedure. Each party
irrevocably and unconditionally waives any objection to the laying of venue of
any action or proceeding in the Circuit Court for Baltimore City (Maryland) or
the United States District Court for the District of Maryland (Baltimore
Division), and further, irrevocably and unconditionally waives, and agrees not
to plead or claim in any such court, that any action or proceeding brought in
any such court has been brought in an inconvenient forum. EACH PARTY IRREVOCABLY
AND UNCONDITIONALLY WAIVES ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY, IN
CONNECTION WITH ANY ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS
AGREEMENT, AND THE ACTIONS CONTEMPLATED BY THIS AGREEMENT.

Section 8.6        Specific Performance. The parties acknowledge and agree that
irreparable damage would occur in the event that any provision of this Agreement
were not performed in accordance with its specific terms or was otherwise
breached, and that monetary damages, even if available, would not be an adequate
remedy therefor. It is accordingly agreed that, prior to the termination of this
Agreement pursuant to ARTICLE VII, the parties shall be entitled to seek an
injunction or injunctions to prevent breaches of this Agreement and to enforce
specifically the performance of terms and provisions of this Agreement, without
proof of actual damages (and each party hereby waives any requirement for the
securing or posting of any bond in connection with such remedy), this being in
addition to any other remedy to which they are entitled at Law or in equity. The
parties further agree not to assert that a remedy of specific enforcement is
unenforceable, invalid, contrary to Law or inequitable for any reason, nor to
assert that a remedy of monetary damages would provide an adequate remedy for
any such breach.

 

-22-



--------------------------------------------------------------------------------

Section 8.7        Amendment. This Agreement may not be altered, amended or
supplemented, except by an agreement in writing signed by the parties hereto;
provided, that the Company shall not agree to amend this Agreement unless and
until such amendment is approved by the Special Committee.

Section 8.8        Notices. All notices, requests, claims, demands and other
communications hereunder shall be in writing, and shall be given or made (and
shall be deemed to have been duly given or made upon receipt) by delivery in
person, by facsimile, by courier service or by registered or certified mail
(postage prepaid, return receipt, requested) to the respective parties at the
following addresses (or at such other address for a party as shall be specified
in a notice given in accordance with this Section 8.8):

if to RMS, to:

RMS, Limited Partnership

Terminal Tower, Suite 1600

50 Public Square

Cleveland, OH 44113

Attention: Bruce Geier

Facsimile: 216-575-1395

Phone: 216-416-3475

with a copy, which shall not constitute notice, to:

Fried, Frank, Harris, Shriver and Jacobson, LLP

One New York Plaza

New York, NY 10004-1980

Attention:   Philip Richter

Warren de Wied

Email:   philip.richter@friedfrank.com

warren.dewied@friedfrank.com

if to the Company, to:

Forest City Realty Trust, Inc.

Terminal Tower

50 Public Square, Suite 1100

Cleveland, OH 44113

Attention: General Counsel

Facsimile: 216 263-6208

Phone: 216-621-6060

with a copy, which shall not constitute notice, to:

Sullivan & Cromwell LLP

125 Broad Street

New York, NY 10004-2498

Attention:  Joseph B. Frumkin

 

-23-



--------------------------------------------------------------------------------

Benjamin R. Weber

Krishna Veeraraghavan

Email:   frumkinj@sullcrom.com

weberb@sullcrom.com

veeraraghavank@sullcrom.com

Section 8.9        Assignment. Neither this Agreement, nor any of the rights,
interests or obligations hereunder, shall be assigned by (i) the Company
(whether by operation of Law or otherwise) without the prior written consent of
RMS and the Special Committee, or (ii) RMS (whether by operation of Law or
otherwise) without the prior written consent of the Company and the Special
Committee; provided, that a merger or consolidation involving the Company shall
be permissible without the consent of RMS hereunder and RMS may assign its
rights under Section 5.8 hereunder to another entity controlled by Ratner Family
Members without the consent of the Company. Subject to the preceding sentence,
this Agreement shall be binding upon, inure to the benefit of and be enforceable
by the parties, and their respective successors and permitted assigns. Any
assignment or purported assignment in violation of this provision shall be void
and of no effect.

Section 8.10        Fees and Expenses. Except as expressly provided herein or in
the Reimbursement Agreement, all costs and expenses incurred in connection with
this Agreement and the transactions contemplated by this Agreement shall be the
responsibility of, and shall be paid by the party incurring such fees or
expenses, whether or not the transactions contemplated by this Agreement are
consummated.

Section 8.11        Waiver. No failure or delay on the part of any party in
exercising any power, right or privilege hereunder shall operate as a waiver
thereof, nor shall any single or partial exercise of any such power, right or
privilege preclude any other or further exercise thereof or of any other right,
power or privilege. All rights and remedies existing under this Agreement are
cumulative to, and not exclusive of, any rights or remedies otherwise
available. The Company shall not waive any right or condition to its obligations
under this Agreement unless and until such waiver is approved by the Special
Committee.

[Signature Page Follows]

 

-24-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered as of the date first above written.

 

FOREST CITY REALTY TRUST, INC. By:      

/s/ David J. LaRue

  Name:  

David J. LaRue

  Title:  

President and Chief Executive Officer

RMS, LIMITED PARTNERSHIP By:  

/s/ Joan K. Shafran

  Name:  

Joan K. Shafran

  Title:  

General Partner

By:  

/s/ Abraham Miller

  Name:  

Abraham Miller

  Title:  

General Partner

By:  

/s/ Sam Miller

  Name:  

Sam Miller

  Title:  

General Partner

By:  

/s/ Charles A. Ratner

  Name:  

Charles A. Ratner

  Title:  

General Partner

By:  

/s/ Ronald A. Ratner

  Name:  

Ronald A. Ratner

  Title:  

General Partner

By:  

/s/ Deborah Ratner Salzberg

  Name:  

Deborah Ratner Salzberg

  Title:  

General Partner

By:  

/s/ Brian Ratner

  Name:  

Brian Ratner

  Title:  

General Partner

[Signature Page to Reclassification Agreement]



--------------------------------------------------------------------------------

ANNEX A

[FORM OF PROPOSED AMENDMENTS]

[Attached]

 

A-1



--------------------------------------------------------------------------------

ANNEX B

[FORM OF IRREVOCABLE PROXY]

[Attached]

 

B-1



--------------------------------------------------------------------------------

ANNEX C

[FORM OF AMENDED AND RESTATED BYLAWS]

[Attached]

 

C-1



--------------------------------------------------------------------------------

ANNEX D

[AMENDMENT TO CORPORATE GOVERNANCE GUIDELINES]

If an incumbent director fails to receive the required vote for re-election in
accordance with the Bylaws of the Company, he or she shall offer to resign from
the Board, and the Corporate Governance and Nominating Committee will consider
such offer to resign, will determine whether to accept such director’s
resignation and will submit such recommendation for consideration by the
Board. The director whose offer to resign is under consideration shall not
participate in any deliberation or vote of the Corporate Governance and
Nominating Committee or Board regarding that offer to resign. Notwithstanding
the foregoing, in the event that no nominee for director receives the vote
required in the Bylaws, the Corporate Governance and Nominating Committee shall
make a final determination as to whether to recommend to the Board whether to
accept any or all offers to resign, including those offers to resign from
members of the Corporate Governance and Nominating Committee. The Corporate
Governance and Nominating Committee and the Board may consider any factors they
deem relevant in deciding whether to accept a director’s resignation. Within 90
days after the date of certification of the election results, the Board will
disclose its decision in a press release, filing with the U.S. Securities and
Exchange Commission or by other public announcement. If such incumbent
director’s offer to resign is not accepted by the Board, such director will
continue to serve until his or her successor is elected and qualifies, or his or
her death, resignation, retirement or removal, whichever event shall occur
first. If a director’s offer to resign is accepted by the Board, or if a nominee
for director is not elected and the nominee is not an incumbent director, then
the Board, in its sole discretion, may fill any resulting vacancy pursuant to
the Bylaws.

 

D-1